Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered January 29, 2007, convicting defendant upon her plea of guilty of the crime of criminal sexual act in the third degree.
Resolving a four-count indictment, defendant pleaded guilty to criminal sexual act in the third degree and waived her right *1043to appeal. County Court thereafter sentenced her as a second felony offender to a prison term of IV2 to 3 years. Defendant now appeals.
Appellate counsel for defendant requests that he be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. We have reviewed counsel’s brief and the record and agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.